Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 67-68, 71-74, 76-78, 80-85 are pending and presently allowable.

Information Disclosure Statement
	The IDS filed 1/08/2021, 1/08/2021, 1/08/2021, 1/08/2021, 1/08/2021, 1/08/2021, 12/17/2021, and 6/02/2022 are acknowledged and presently considered. 
	In view of the extensive number of documents cited in each IDS, the Examiner has elected to separately attach a PTO-892 to clarify documents considered most pertinent to the claimed invention by the Examiner in view of the record. 

Examiner Comments Regarding Claim Interpretation
	The applicable claim interpretation was set forth in the parent application, US Application No. 15/701,113 in the Action mailed 5/21/2020 at pages 3-18, which is incorporated by reference into the instant Notice of Allowability.

Examiner Comments Regarding Interview
	Examiner left a voice mail for Michael Davidson on May 26, 2022, identifying the existence of allowable subject matter based upon the parent application.  Michael Davidson returned the voice mail, and parties subsequently discussed amendments necessary to place the Application in form for allowance in view of the prosecution history of the parent application on May 31, 2022 (see Interview Summary, attached).

Examiner Comments Regarding Terminal Disclaimer
	The eTD filed June 2, 2022, regarding US 10912860, is acknowledged and was approved on June 2, 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US 2008/0193536 A1 (Khademhosseini et al.), which was placed on record and discussed in the parent application, US Application No. 15/701,113 in the Actions mailed March 27, 2018, and May 21, 2020.  The closest prior art of record was deemed not to anticipate nor render obvious the claimed invention for the reasons set forth in the Notice of Allowability parent application, now issued as US 10912860.  This is pertinent because, as amended in the Reply filed 6/02/2022, the instant claims, while not identical, are not patentably distinct relative to the allowed subject matter of the parent Application, now issued as US 10912860 (an eTD was filed 6/02/2022 and approved 6/02/2022).  Accordingly, the reasons for identifying allowable subject matter in the parent application, US Application No. 15/701,113, in the Notice of Allowance mailed 11/30/2020 at page 3, are incorporated herein and remain applicable to the instantly claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 67-68, 71-74, 76-78, 80-85, as filed 6/02/2022, are directed to allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654